Exhibit 10.1 FIRST AMENDMENT AND INCREMENTAL FACILITY AGREEMENT This FIRST AMENDMENT AND INCREMENTAL FACILITY AGREEMENT dated as of April 3, 2017 (this “ Agreement ”), to the Third Amended and Restated Credit Agreement dated as of February7, 2017 (as amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), by and among Gray Television, Inc., a Georgia corporation (the “ Borrower ”), the lenders from time to time party thereto (the “ Lenders ”) and Wells Fargo Bank, National Association, as administrative agent for the Lenders (in such capacity, the “ Administrative Agent ”). Statement of Purpose The Borrower intends to acquire (directly or indirectly through another Credit Party) (such acquisition, the “ Diversified Acquisition ”) all or substantially all of the assets of (x) television station WABI-TV in Bangor, Maine (“
